Exhibit 10.2
 
 
RELEASE AGREEMENT

 
This Release Agreement (this “Agreement”) is made by and between each party
signatory hereto as a Releasor (each, a “Releasor”), Neutron Energy, Inc., a
Nevada corporation (“Neutron”), and Uranium Resources, Inc., a Delaware limited
liability company (“URI”), as of March 1, 2012 (the “Effective Date”).  Each
Releasor, Neutron and URI is referred to in this Agreement as a “Party” and
collectively as the “Parties.”
 
Recitals:
 
Whereas, URI, URI Merger Corporation, a Nevada corporation and an indirect
wholly owned subsidiary of URI (“Merger Sub”), and Neutron are, concurrently
with the execution of this Agreement, entering into an Agreement and Plan of
Merger (the “Merger Agreement”) providing for, among other things, a merger of
Merger Sub with and into Neutron (the “Merger”).
 
Whereas, as a condition to the willingness of URI and Merger Sub to enter into
the Merger Agreement, URI has required that Releasor agree, and in order to
induce URI and Merger Sub to enter into the Merger Agreement, Releasor has
agreed, to enter into this Agreement;
 
Whereas, Releasor will recognize substantial benefit from URI’s obtaining of
additional insurance as contemplated by Section 5.15 of the Merger Agreement;
 
Whereas, in connection with the Merger, Releasor desires to release Neutron of
all claims or obligations between Releasor and Neutron; and
 
Whereas, any capitalized but undefined terms used herein will have the meanings
ascribed to such terms in the Merger Agreement.
 
Now, Therefore, for and in consideration of the mutual agreements of the Parties
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
 
1.
Representations and Warranties of the Parties.  Each Party represents and
warrants, as to itself only, that (a)  it has taken all requisite action and
obtained all requisite consents in connection with its entering into this
Agreement and the instruments and documents referenced herein; (b) this
Agreement and all instruments and documents executed by it pursuant to this
Agreement are and will be duly executed and valid and legally binding upon it
and enforceable in accordance with their respective terms; (c) neither the
execution of this Agreement or any other instrument or document referenced
herein, nor the consummation of any transaction contemplated hereby, shall
result in a breach of, constitute a default under, or contravene any agreement,
document, instrument or any other obligation to which it is a party or to which
it may be bound or affected, or any law, statute, ordinance, rule, governmental
regulation, or any writ, injunction, judgment, order or decree of any court or
governmental body applicable to it; and (d) there are no actions, suits,
arbitrations, investigations, other proceedings, orders, judgments or decrees
pending or threatened against it which could, individually or in the aggregate,
interfere with the consummation of the transactions contemplated by this
Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
2.
Releasor Release.

 
 
a.
In the event of a Closing and subject to the limitations contained in
Section 2(b) below, Releasor, for itself and on behalf of its present, former or
future representatives, heirs, executors, administrators, trustees, agents,
insurers, reinsurers, attorneys, successors and assigns (“Claim Releasors”),
effective on the Closing Date, absolutely, unconditionally, and irrevocably
waives, releases and discharges, to the fullest extent permitted by law, Neutron
and any of its present, former or future representatives, predecessors, heirs,
executors, administrators, trustees, members, partners, managers, directors,
officers, shareholders, parent companies, subsidiaries, affiliates, agents,
employees, insurers, reinsurers, attorneys, consultants, advisers, successors
and assigns (the “Neutron Releasees”), from any and all claims (including
cross-claims, counterclaims, and rights of setoff), recoupments, actions, causes
of action, suits, debts, accounts, interests, liens, promises, damages,
liabilities, demands, agreements, bonds, covenants, controversies, variances,
trespasses, judgments, executions, costs and expenses whatsoever, joint, several
or otherwise, under any theory whatsoever (including breach of contract, tort
(including negligence), strict liability, a statutory cause of action, or
otherwise), and including interest, penalties, attorney’s fees, and all expenses
incurred in investigating, preparing or defending against any litigation or
other proceeding, commenced or threatened, or any claim whatsoever, and all
amounts paid in settlement of any claim, litigation or proceeding, in law or
equity, that any of the Claim Releasors now has or hereafter may have, of
whatsoever nature or kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity, against the Neutron
Releasees, or any of them, based in whole or in part on facts, whether or not
now known, existing on or before the Closing Date, including any relating,
directly or indirectly, to:

 
 
i.
acting or serving as a manager, director, officer, employee or agent of, or in
any other capacity in respect of, each of Neutron and any of its subsidiaries,
including all claims for indemnification in connection therewith;

 
 
ii.
any unpaid compensation, benefits, deferred compensation, severance,
distributions or other amounts;

 
 
iii.
any amounts otherwise due or owing by Neutron;

 
 
iv.
any allocations of profits, losses or other tax attributes;

 
 
v.
any obligations of Neutron or any of its subsidiaries to indemnify such Releasor
under or by virtue of the articles of incorporation, bylaws, contracts or other
instruments of Neutron;

 
 
 

--------------------------------------------------------------------------------

 
 
 
vi.
conduct and management of Neutron and any of its subsidiaries or otherwise
relating to Neutron and of its subsidiaries or their operations;

 
 
vii.
all rights and remedies under or by virtue of the articles of incorporation,
bylaws, contracts or other instruments of Neutron and the laws of the State of
Nevada and the State of Colorado, including the Nevada General Corporate Law; or

 
 
viii.
any federal, state, or other governmental statute, regulation, or ordinance, as
amended, including, without limitation, all claims arising under or in
connection with the following: Title VII of the Civil Rights Act of 1964, Civil
Rights Act of 1991; Civil Rights Act of 1866 and 1871; 42 U.S.C. §§ 1981, 1981a,
1983 1985 and 1988; the Age Discrimination in Employment Act of 1967, the
Federal Older Workers Benefit Protection Act of 1990; the Americans with
Disabilities Act of 1990; the Rehabilitation Act of 1973; the Family and Medical
Leave Act of 1993; the Fair Labor Standards Act of 1938; the Equal Pay Act of
1963; the Fair Credit Reporting Act; the National Labor Relations Act; the
Releasor Retirement and Income Security Act; the Occupational Safety and Health
Act of 1970; Executive Order 11246; Colorado Anti-Discrimination Act of 1957;
Colorado’s Minimum Wages of Workers Act; Colorado Wage Equality Regardless of
Sex Act; Colorado Labor Peace Act; and any common or statutory law for
compensation, damages, breach of express or implied employment contract, breach
of duty of good faith, promissory estoppel, discrimination, harassment, wrongful
discharge, infliction of emotional distress, defamation, and for any other
damages or injuries in relation to Releasor’s employment, or incurred as a
result of loss of employment, and any claims arising under any other federal,
state or local law, statute or ordinance applicable to the employment
relationship between the parties, to the extent such claims may be released and
waived under local, state or federal law.

 
In connection herewith, Releasor represents that there has not been, and as of
the Closing Date there will not have been, any assignment or other transfer of
any interest in any claim by Releasor that he may have against any of the
Neutron Releasees and Releasor agrees to indemnify and hold the Neutron
Releasees harmless from any liability, claims, demands, damages, costs,
expenses, and attorney’s fees incurred as a result of any person validly
asserting any such assignment or transfer of any claims.
 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
It is expressly understood, agreed and stipulated that the releases set forth in
Section 2(a) of this Agreement are limited as follows:

 
 
i.
in the event additional insurance of between Ten Million Dollars
($10,000,000.00) and Fifteen Million Dollars ($15,000,000.00) in coverage is not
obtained as contemplated by Section 5.15 of the Merger Agreement, the Neutron
Releasees are only released from indemnification claims of such Releasor under
or by virtue of the articles of incorporation, bylaws, contracts or other
instruments of Neutron, or under or by any statutory provisions, to the extent
that all such claims for indemnification by the directors and officers of
Neutron, whether current or former, in the aggregate, exceed Five Million
Dollars ($5,000,000.00); provided, however, that the combined liability of the
Neutron Releasees under this Section 2(b)(i) and URI under Section 5.15(c) of
the Merger Agreement shall not exceed Five Million Dollars ($5,000,000.00) in
the aggregrate;

 
 
ii.
the Neutron Releasees are not released from any indemnification obligations to
provide payment of any applicable deductible under any directors’ and officers’
liability insurance policy obtained, maintained or extended pursuant to Section
5.15(a) or (b) of the Merger Agreement (the “Neutron D&O Policy”);

 
 
iii.
the Neutron Releasees are not released from any indemnification obligations to
the extent such indemnification obligation is required for any Releasor to be
covered under any Neutron D&O Policy in accordance with its terms;

 
 
iv.
the Neutron Releasees are not released from any obligations, responsibilities or
conditions under or pursuant to this Agreement; and

 
 
v.
the Neutron Releasees are not released from any obligations, responsibilities or
conditions under or pursuant to the Merger Agreement and the Transaction
Documents, including without limitation, the Neutron Releasees’ obligations to
provide indemnification pursuant to Section 5.15 of the Merger Agreement.

 
3.
Covenants Not to Sue.  Releasor, on behalf of itself and each of the Claim
Releasors, covenants to refrain from, directly or indirectly, asserting any
claim, or commencing, instituting or causing to be commenced, any proceeding of
any kind against the Neutron Releasees based upon any matter purported to be
released pursuant to Section 2.

 
4.
Confidentiality.

 
 
a.
Releasor acknowledges that, as contemplated hereunder, it has or likely will
receive Confidential Information (defined below) of Neutron or its
subsidiaries.  Unless otherwise consented to in advance and in writing by
Neutron, Releasor agrees that for a period of three (3) years it and its agents
and representatives will: (i) hold all Confidential Information in strict trust
and confidence and (ii) not directly or indirectly disseminate any Confidential
Information to any third-party.  The furnishing of any Confidential Information
by Neutron or any of its subsidiaries shall not constitute or be construed as
granting, either expressly or by implication, estoppel or otherwise, any license
to or rights in and to any Confidential Information.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
For purposes of the foregoing, “Confidential Information” means this Agreement
and all non-public confidential and proprietary information of Neutron and any
of its subsidiaries and includes technical, trade secret or
competition-sensitive information which Neutron or any of its subsidiaries has
developed and/or acquired and in good faith considers to be competitively
valuable or sensitive, or holds in confidence from others.  Notwithstanding the
foregoing, the term “Confidential Information” does not include information that
is public or that is obtained at any time lawfully from a third-party under
circumstances permitting its lawful use or disclosure to others, or to
information that is developed independently without reference to or receipt or
disclosure of Confidential Information of a similar type developed by Neutron or
any of its subsidiaries, in each case as proven by documentary evidence supplied
by Releasor.  If Releasor is required by law to make any disclosure that is
prohibited or otherwise constrained by this Section, Releasor will provide
Neutron with prompt notice of the compulsion or request so that Neutron may seek
an appropriate protective order or other appropriate remedy or waive compliance
with this Section.  In the absence of a protective order, Releasor may disclose
that portion (and only that portion) of the Confidential Information that
Releasor is legally compelled to disclose; provided, however, that Releasor uses
reasonable efforts to attempt to obtain reliable assurance that any person to
whom Confidential Information is so disclosed will undertake the same
confidentiality obligations as in this Section.

 
 
c.
Releasor acknowledges that in the event of any material breach of this Section,
Neutron would be irreparably and immediately harmed and could not be made whole
by monetary damages alone.  Accordingly, in addition to any other remedy to
which it may be entitled at law or in equity, Neutron shall be entitled to an
injunction or injunctions (without the posting of any bond and without proof of
actual damages) to prevent breaches or threatened breaches of this Section
and/or to compel specific performance with this Section, and neither Releasor
nor any of its representatives will oppose granting of such relief.  The
prevailing party as specifically determined by a court of competent jurisdiction
shall be awarded all costs and expenses, including attorneys’ fees, incurred in
connection with any proceeding concerning this Section.

 
5.
Severability.  If any provision of this Agreement is declared by any court of
competent jurisdiction to be invalid, void or unenforceable for any reason, that
finding shall in no way effect any other provision of this Agreement or the
validity or enforceability of this Agreement.  Such remaining provisions shall
be fully severable, and this Agreement shall be construed and enforced as if
such invalid provision had never been inserted in the Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
6.
Further Assurances; Further Cooperation.  Each Party agrees to do such things as
may be reasonably requested by any other Party to consummate or document the
transactions contemplated by this Agreement, but the reasonable cost thereof
shall be paid by the requesting Party.

 
7.
Binding Effect; Captions.  This Agreement is binding upon, and shall inure to
the benefit of, the Parties and their respective legal representatives, heirs,
devisees, legatees, successors and assigns.  Titles, captions and the Recitals
set forth in the Agreement are inserted only as a matter of convenience and for
reference and are not contractual and in no way affect the scope of this
Agreement or the intent of its provisions.

 
8.
Entire Agreement.  This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof, supersedes all prior
agreements of any of the Parties with respect to its subject matter, and may not
be modified or amended except by a written instrument signed by all Parties.

 
9.
Governing Law.  This agreement shall be governed, construed and enforced in
accordance with the laws of the State of Colorado without giving effect to
conflict of law principles.

 
10.
Counterparts; Signatures.  This Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes, but all of
which taken together shall constitute but one and the same instrument.  The
Parties agree that fax and electronic signatures shall be sufficient evidence to
enforce this Agreement.

 
11.
Parties’ Understanding.  RELEASOR HAS BEEN ADVISED THAT THIS AGREEMENT HAS BEEN
DRAFTED BY COUNSEL TO NEUTRON OR URI, NOT COUNSEL TO IT INDIVIDUALLY, AND IT IS
HEREBY ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY.  RELEASOR FULLY
UNDERSTANDS ITS RIGHT TO DISCUSS AND REVIEW ALL ASPECTS OF THIS AGREEMENT WITH
ITS ATTORNEY OR ANY OTHER ADVISOR AND HAS HAD ADEQUATE TIME AND OPPORTUNITY TO
DO SO.  RELEASOR IS NOT RELYING ON ANY REPRESENTATIONS OR STATEMENTS BY NEUTRON
OR URI OR ANY OF NEUTRON OR URI’S AGENTS, REPRESENTATIVES OR ATTORNEYS WITH
REGARD TO THE SUBJECT MATTER, BASIS OR EFFECT OF THIS AGREEMENT.

 
12.
Non Disparagement. Releasor agrees not to disparage Neutron or URI and their
officers, directors, employees, shareholders, agents, or affiliates in any
manner likely to be harmful to them or their business, business reputation or
personal reputation; provided that, subject to Section 4, Releasor may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.

 
13.
NO RECOVERY OF CONSEQUENTIAL DAMAGES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT OR OTHERWISE, EXCEPT IN THE CASE OF A BREACH OF
SECTIONS 4 OR 12, NO PARTY WILL HAVE ANY RIGHT OR REMEDY TO RECOVER LOST
PROFITS, LOSS OF BUSINESS, LOSS OF BUSINESS OPPORTUNITY, DIMINUTION IN VALUE, OR
OTHER CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY, STATUTORY, SPECIAL AND
INDIRECT DAMAGES FROM ANY OTHER PARTY, UNDER THIS AGREEMENT OR RELATING TO ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, UNDER ANY THEORY WHATSOEVER
(INCLUDING BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR
A STATUTORY CAUSE OF ACTION, OR OTHERWISE), EVEN IF THE PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES, AND EACH PARTY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER ANY SUCH DAMAGES FROM ANY OTHER PARTY.

 
 
 

--------------------------------------------------------------------------------

 
 
14.
Notice.  All notices, requests and other communications to a Party under this
Agreement must be in writing (including email or fax transmission so long as a
receipt of such fax or email transmission is requested and received) and will be
given to the addresses set forth on the signature page hereto.  All notices,
requests, demands, waivers and other communications must be delivered by
(a) personal delivery, (b) reputable overnight delivery service (including
Federal Express, UPS and DHL), (c) fax (with acknowledgment of receipt), or
(d) email, in each case to the respective address or number indicated above or
later provided by a party pursuant to this Section (with acknowledgement of
receipt).  A notice will be deemed to have been made on the date (i) of delivery
or first refusal of delivery with respect to (a), (ii) of delivery or the date
on which delivery was first refused as indicated on the delivery service's
record of delivery with respect to (b), and (iii) indicated in the confirmation
of transmission or receipt if transmitted during business hours, or the next
business day if transmitted after business hours, with respect to (c) and (d).

 
15.
Consent to Service.  Each Party consents to process being served by any Party in
any suit, action or proceeding relating to this Agreement by the delivery of a
copy of the process in accordance with the provisions of Section 14(a) or first
class certified mail to the last known address of the party served, return
receipt requested, postage prepaid.

 
16.
Waiver of Jury Trial.  EACH PARTY WAIVES ITS RIGHT TO A JURY TRIAL ON ANY ACTION
OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR THE PERFORMANCE OF ANY OF THOSE
RIGHTS AND OBLIGATIONS.  EACH PARTY (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OR ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT HE,
SHE OR IT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FORGOING
WAIVER AND (b) ACKNOWLEDGES THAT SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE WAIVER AND CERTIFICATIONS IN THIS
AGREEMENT.

 
17.
Interpretation.  Wherever the context will so require, the singular will include
the plural, the masculine gender will include the feminine gender and the
neuter, and vice versa.  Unless the context of this Agreement otherwise
requires, (i) words of any gender include each other gender; (ii) words using
the singular or plural number also include the plural or singular number,
respectively; (iii) the terms “Section” refer to the specified Section of this
Agreement; (iv) the term “including” means including without limitation; and (v)
the term “or” is not exclusive.  Whenever this Agreement requires the consent,
agreement or approval of a party or other person, the party or other person from
whom the consent, agreement or approval is required will be entitled to withhold
the consent or approval in the party’s or person’s sole and absolute discretion.

 
 
 

--------------------------------------------------------------------------------

 
 
18.
Releasor’s Further Understanding.  Releasor represents and agrees as follows:

 
 
a.
Releasor has carefully read and fully understands all of the provisions of this
Agreement.

 
 
b.
Releasor is voluntarily entering into this Agreement.

 
 
c.
Releasor is not relying on any representations or statements by Neutron or URI,
or any of their agents, representatives, or attorneys with regard to the subject
matter, basis or effect of this Agreement or otherwise which are not contained
in this Agreement.

 
19.
Third Party Beneficiaries.  None of the provisions of this Agreement are
intended to be, nor shall they be construed to be, for the benefit of any third
party.

 
[Signature pages follow.]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, this Agreement is executed to be effective as of the
Effective Date.
 
 

     
NEUTRON ENERGY, INC.
     
By: ___________________
 
Name: _________________
 
Its: ___________________
     
Neutron Energy Inc.
 
9000 E. Nichols Avenue
 
Suite 225
 
Englewood, Colorado 80112
 
Attn.: Chief Executive Officer
 
Fax: (303) 531-0519
             
URANIUM RESOURCES, INC.
     
By: ___________________
 
Name: _________________
 
Its: ___________________
     
405 State Highway 121 Bypass,
 
Building A, Suite 110
 
Lewisville, Texas 75067
 
Attn.: Treasurer
 
Fax: (303) 861-7805

 
[Signature page to Release Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
RELEASORS:
         
___________________
 
Kelsey L. Boltz
         
___________________
 
Gary C. Huber
         
___________________
 
James J. Graham
         
___________________
 
John K. Campbell
         
___________________
 
Jerry Nelson
         
___________________
 
Henry G. Grundstedt
         
___________________
 
Carolyn C. Loder
         
___________________
 
Edward M. Topham

 
[Signature page to Release Agreement]
 
 